DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4 and 6-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ueno et al. US 5,692,593 A (hereinafter “Ueno”).
Regarding claim 1, Ueno discloses a switching device (20) for transferring and ejecting a plate element (W) in a sorting unit (elements in FIG. 2) comprising: 
transport conveyor (54) to operate at a first travel speed (V1) upon receipt of the plate element at an upstream entry of the transport conveyor and conveyance of the plate element from the transport conveyor at a downstream exit (as the plate element W 
a pivot (32), positioned in an upstream portion of the transport means, and allowing the transport means to tilt relative to a horizontal transverse axis; and
raising means (44, 42, 40), secured in a downstream portion of the transport means, to tilt the downstream portion of the transport means between a high first position and a low second position, and vice versa, so as to switch the plate element, respectively upward and downward (see FIG. 2), independently from a conveying movement of the transport conveyor.
Regarding claim 2, in which the raising means comprise an eccentric mechanism (42 and 40).
Regarding claim 4, in which the transport means comprise at least one transfer belt (54).
Regarding claim 6, Ueno discloses a sorting unit (FIG. 2) comprising:
 a switching device (20) as claimed in claim 1, 
a first downstream module (18), an input of the first downstream module being situated in the extension of the downstream end of the transport means, when the transport means are in the high first position, and 
a second downstream module (16), an input of the second downstream module being situated in the extension of the downstream end of the transport means, when the transport means are in the low second position.
Regarding claim 7, in which the first downstream module is capable of holding and conducting a plate element by a bottom face.

Regarding claim 9, in which the second downstream module is capable of holding and conducting a plate element by a bottom face and/or by a top face up to a reject reception station (a downstream station).
	Regarding claim 10, in which the transport means of the switching device are capable of transporting the plate element according to a first travel speed (V1), and the second downstream module is capable of moving the plate element according to a second travel speed (V2), higher than the first travel speed.
Regarding claim 11, a plate element processing machine (10) equipped with a sorting unit as claimed in claim 6.
Regarding claim 12 (refer to rejection of claim 1 as a guide in view of recent amendment to claim 1), Ueno discloses a method for switching a plate element (W) at the output of a processing machine, comprising the steps of: 
moving a plate element (W) using a transport means (54); 

raising (by 44) a downstream portion of the transport means, in order to modify the position of the downstream end of the transport means, by tilting the transport means relative to the horizontal transverse axis.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4-7, 9, 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Okano et al. JP 06-059594 A (hereinafter “Okano”) in view of Wada US 2016/0250080.
Regarding claim 1, Okano teaches a switching device (100) for transferring and ejecting a plate element in a sorting unit (200 and 100), comprising: 

a pivot (102), positioned in an upstream portion of the transport conveyor, and allowing the transport conveyor to tilt relative to a horizontal transverse axis; and
raising means (110), secured in a downstream portion of the transport conveyor, to tilt the downstream portion of the transport conveyor between a high first position (top position of 100 in FIG. 2) and a low second position (bottom position of 100 in FIG. 2), and vice versa, so as to switch the plate element, respectively upward and downward.
Okano teaches the claimed invention except for explicitly wherein upward and downward movement by raising means is independent from a conveying movement of the transport conveyor.  Okano instead teaches wherein movement by raising means and conveying movement of the transport is driven at the same time by a single motor and transmission.
Wada teaches the well-known concept of using separate drives, a drive (19) to raise and lower a belt (18, FIG. 2) and a drive (motor) to move the conveying belt in a conveyance direction.  It would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify Okano’s with a separate drives for the raising means and transport conveyor as taught by Wada since it was known in the art to use separate drives (less complex design).
Regarding claim 2, in which the raising means comprise an eccentric mechanism (eccentric cams 110).

Regarding claim 5, in which the transport means comprise at least one vacuum transfer belt (101) associated with a vacuum box (suction case 107).
Regarding claim 6, a sorting unit (200 and 100) comprising:
 the switching device (100) of claim 1, 
a first downstream module (202 and 201), an input of the first downstream module being situated in the extension of the downstream end of the transport means, when the transport means are in the high first position, and 
a second downstream module (203 and/or 202), an input of the second downstream module being situated in the extension of the downstream end of the transport means, when the transport means are in the low second position.
Regarding claim 7, the first downstream module is capable of holding and conducting (conveying) a plate element by its bottom face.
Regarding claim 9, the second downstream module is capable of holding and conducting (conveying) a plate element by its bottom face and/or by its top face up to a reject reception station (a downstream station).
Regarding claim 11, a plate element processing machine (FIG. 1) equipped with the sorting unit as claimed in claim 6.
Regarding claim 12, (refer to rejection of claim 1 as a guide in view of recent amendment to claim 1), Okano discloses a method for switching a plate element (a sheet) at the output of a processing machine (14), comprising the steps of: 
moving a plate element using a transport means (100); 

raising (by 110) a downstream portion of the transport means, in order to modify the position of the downstream end of the transport means, by tilting the transport means relative to the horizontal transverse axis.
Allowable Subject Matter
Claims 3 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 12 (regarding arguments of the Okano reference, a new 103 rejection is included in view of the amendment) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 3/10/2021 have been fully considered but they are not persuasive. 
Regarding the Ueno reference, Applicant argues that Ueno fails to teach the amended language of claim 1 because Ueno’s conveyor (20) alternates between first and second speeds.  In response, the examiner takes the position that Ueno’s transport conveyor (54) to operates initially at a first travel speed (V1) upon receipt of the plate element at an upstream entry of the transport conveyor and conveyance of the plate .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094.  The examiner can normally be reached on 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LUIS A GONZALEZ/           Primary Examiner, Art Unit 3656